Case 2:20-cv-02899-MWF-E Document 19 Filed 09/17/20 Page 1 of 15 Page ID #:215

     2:20-cv-02899-MWF-E Document 17-1 Filed 09/17/20 Page 1 of 15 Page ID #:199



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11   DAVID BARDINET,                                  CASE NO. CV20-02899-MWF(PJV~
                                                      Hon. Michael W. Fitzgerald, Ctrm SA, S`h Fl.
12                                                    Mag. Patrick J. Walsh, Ctrm 790, 7'h Fl.
                 Plaintiff,
13
           v.                                     [                     PROTECTIVE
14                                                ORDER
15   OFFICER TOLINO,#42738; OFFICER
     PERKINS # 36787; CITY OF LOS
16   ANGELES; and DOES 1-25, inclusive,
17
                 Defendants.
18
19
20   1.      A.PURPOSES AND LIMITATIONS
21           Discovery in this action is likely to involve production of confidential,
22   proprietary, or private information for which special protection from public
23   disclosure and from use for any purpose other than prosecuting this litigation may
24   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
25   enter the following Stipulated Protective Order. The parties acknowledge that this
26   Order does not confer blanket protections on all disclosures or responses to
27   discovery and that the protection it affords from public disclosure and use extends
28   only to the limited information or items that are entitled to confidential treatment


                                                  1
Case 2:20-cv-02899-MWF-E Document 19 Filed 09/17/20 Page 2 of 15 Page ID #:216

Cade 2:20-cv-02899-MWF-E Document 17-1 Filed 09/17/20 Page 2 of 15 Page ID #:200



 1   under the applicable legal principles. The parties further acknowledge, as set forth in
 2   Section 12.3, below, that this Stipulated Protective Order does not entitle them to
 3   file confidential information under seal; Civil Local Rule 79-5 sets forth the
 4   procedures that must be followed and the standards that will be applied when a party
 5   seeks permission from the court to file material under seal.
 6           B. GOOD CAUSE STATEMENT
 7
 8          This action involves the City of Los Angeles, the Los Angeles Police
 9     Department, Officer Lance Perkins and Officer Gaetano Tolino ("Defendants").
10     Plaintiffs are seeking materials and information that Defendant City of Los Angeles
11    ("City") maintains as confidential, such as personnel files ofthe police officers
12     involved in this incident, Internal Affairs materials and information, video
13     recordings, audio recordings, and other administrative materials and information
14     currently in the possession ofthe City which may be entitled to special protection
15     from public disclosure and from use for any purpose other than prosecuting this
16     litigation.
17            Accordingly, to expedite the flow of information, to facilitate the prompt
18     resolution of disputes over confidentiality of discovery materials, to adequately
19     protect information the parties are entitled to keep confidential, to ensure that the
20     parties are permitted reasonable necessary uses of such material in preparation for
21     and in the conduct oftrial, to address their handling at the end ofthe litigation, and
22     serve the ends ofjustice, a protective order for such information is justified in this
23     matter. It is the intent ofthe parties that information will not be designated as
24     confidential for tactical reasons and that nothing be so designated without a good
25     faith beliefthat it has been maintained in a confidential, non-public manner, and
26     there is good cause why it should not be part ofthe public record of this case. This
27     also includes(1) any information copied or extracted from the Confidential
28     information;(2) copies, excerpts, summaries or compilations of Confidential


                                                  2
Case 2:20-cv-02899-MWF-E Document 19 Filed 09/17/20 Page 3 of 15 Page ID #:217

Cade 2:20-cv-02899-MWF-E Document 17-1 Filed 09/17/20 Page 3 of 15 Page ID #:201



 1     information; and (3)any testimony, conversations, or presentations that might
 2     reveal Confidential information.
 3
 4   2.      DEFINITIONS
 5           2.1 Action: this pending federal lawsuit.
 6           2.2 Challenging Party: a Party or Non-Party that challenges the
 7   designation of information or items under this Order.
 8           2.3 "CONFIDENTIAL" Information or Items: information (regardless of
 9   how it is generated, stored or maintained) or tangible things that qualify for
10   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
11   the Good Cause Statement. This also includes(1) any information copied or extracted
12   from the Confidential information;(2) copies, excerpts, summaries or compilations of
13   Confidential information; and (3) any testimony, conversations, or presentations that
14   might reveal Confidential information.
15            2.4 Counsel: Outside Counsel of Record and House Counsel (as well as
16   their support staffl.
17            2.5 Designating Party: a Party or Non-Party that designates information or
18   items that it produces in disclosures or in responses to discovery as
19   "CONFIDENTIAL."
20            2.6 Disclosure or Discovery Material: all items or information, regardless
21   ofthe medium or manner in which it is generated, stored, or maintained (including,
22   among other things, testimony, transcripts, and tangible things), that are produced or
23    generated in disclosures or responses to discovery in this matter.
24            2.7 Expert: a person with specialized knowledge or experience in a matter
25    pertinent to the litigation who has been retained by a Party or its counsel to serve as
26    an expert witness or as a consultant in this Action.
27            2.8 House Counsel: attorneys who are employees of a party to this Action.
28    House Counsel does not include Outside Counsel of Record or any other outside


                                                   3
Case 2:20-cv-02899-MWF-E Document 19 Filed 09/17/20 Page 4 of 15 Page ID #:218

Cade 2:20-cv-02899-MWF-E Document 17-1 Filed 09/17/20 Page 4 of 15 Page ID #:202



 1   counsel(and their support staffs).
 2           2.9 Non-Party: any natural person, partnership, corporation, association, or
 3   other legal entity not named as a Party to this action.
 4           2.10 Outside Counsel of Record: attorneys who are not employees of a
 5   party to this Action but are retained to represent or advise a party to this Action and
 6   have appeared in this Action on behalf of that party or are affiliated with a law firm
 7   which has appeared on behalf of that party, and includes support staff.
 8           2.11 Party: any party to this Action, including all of its officers, directors,
 9   employees, consultants, retained experts, and Outside Counsel of Record (and their
10   support staffs).
11            2.12 Producing Party: a Party or Non-Party that produces Disclosure or
12   Discovery Material in this Action.
13            2.13 Professional Vendors: persons or entities that provide litigation
14   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
15   demonstrations, and organizing, storing, or retrieving data in any form or medium)
16   and their employees and subcontractors.
17            2.14 Protected Material: any Disclosure or Discovery Material that is
18   designated as "CONFIDENTIAL."
19            2.15 Receiving Party: a Party that receives Disclosure or Discovery
20   Material from a Producing Party.
21   3.       SCOPE
22   The protections conferred by this Stipulation and Order cover not only
23   Protected Material(as defined above), but also (1)any information copied or
24    extracted from Protected Material;(2) all copies, excerpts, summaries, or
25    compilations of Protected Material; and(3)any testimony, conversations, or
26    presentations by Parties or their Counsel that might reveal Protected Material.
27    Any use of Protected Material at trial shall be governed by the orders ofthe
28    trial judge. This Order does not govern the use of Protected Material at trial.


                                                   4
Case 2:20-cv-02899-MWF-E Document 19 Filed 09/17/20 Page 5 of 15 Page ID #:219

Cade 2:20-cv-02899-MWF-E Document 17-1 Filed 09/17/20 Page 5 of 15 Page ID #:203



 1   4.      DURATION
 2
 3           Even after final disposition of
 4   this litigation, the confidentiality obligations imposed by this Order shall remain in
 5   effect until a Designating Pariy agrees otherwise in writing or a court order
 6   otherwise directs. Final disposition shall be deemed to be the later of(1)dismissal
 7   of all claims and defenses in this Action, with or without prejudice; and (2)final
 8   judgment herein after the completion and exhaustion of all appeals, rehearings,
 9   remands, trials, or reviews of this Action, including the time limits for filing any
10   motions or applications for extension oftime pursuant to applicable law.
11   5.      DESIGNATING PROTECTED MATERIAL
12           5.1    Exercise of Restraint and Care in Desian      g Material for Protection.
13   Each Party or Non-Party that designates information or items for protection under
14   this Order must take care to limit any such designation to specific material that
15   qualifies under the appropriate standards. The Designating Party must designate for
16   protection only those parts of material, documents, items, or oral or written
17   communications that qualify so that other portions ofthe material, documents,
18   items, or communications for which protection is not warranted are not swept
19   unjustifiably within the ambit of this Order.
20            Mass, indiscriminate, or routinized designations are prohibited. Designations
21   that are shown to be clearly unjustified or that have been made for an improper
22   purpose (e.g., to unnecessarily encumber the case development process or to impose
23   unnecessary expenses and burdens on other parties) may expose the Designating
24   Party to sanctions.
25            If it comes to a Designating Party's attention that information or items that it
26    designated for protection do not qualify for protection, that Designating Party must
27    promptly notify all other Parties that it is withdrawing the inapplicable designation.
28            5.2   Manner and Timing of Designations. Except as otherwise provided in


                                                  5
Case 2:20-cv-02899-MWF-E Document 19 Filed 09/17/20 Page 6 of 15 Page ID #:220

Cade 2:20-cv-02899-MWF-E Document 17-1 Filed 09/17/20 Page 6 of 15 Page ID #:204



 1   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
 2   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
 3   under this Order must be clearly so designated before the material is disclosed or
 4   produced.
 5           Designation in conformity with this Order requires:
 6                 (a)for information in documentary form (e.g., paper or electronic
 7   documents, but excluding transcripts of depositions or other pretrial or trial
 8   proceedings), that the Producing Party affix at a minimum,the legend
 9   "CONFIDENTIAL"(hereinafter "CONFIDENTIAL legend"), to each page that
10   contains protected material. If only a portion or portions ofthe material on a page
11   qualifies for protection, the Producing Party also must clearly identify the protected
12   portions)(e.g., by making appropriate markings in the margins).
13           A Party or Non-Party that makes original documents available for inspection
14   need not designate them for protection until after the inspecting Party has indicated
15   which documents it would like copied and produced. During the inspection and
16   before the designation, all ofthe material made available for inspection shall be
17   deemed "CONFIDENTIAL." After the inspecting Party has identified the
18   documents it wants copied and produced, the Producing Party must determine which
19   documents, or portions thereof, qualify for protection under this Order. Then, before
20   producing the specified documents, the Producing Party must affix the
21   "CONFIDENTIAL legend" to each page that contains Protected Material. If only a
22   portion or portions ofthe material on a page qualifies for protection, the Producing
23   Party also must clearly identify the protected portions)(e.g., by making appropriate
24    markings in the margins).
25           (b)for testimony given in depositions that the Designating Party identify
26   the Disclosure or Discovery Material on the record, before the close ofthe
27    deposition all protected testimony.
28           (c)for information produced in some form other than documentary and
Case 2:20-cv-02899-MWF-E Document 19 Filed 09/17/20 Page 7 of 15 Page ID #:221

Cade 2:20-cv-02899-MWF-E Document 17-1 Filed 09/17/20 Page 7 of 15 Page ID #:205



 1   for any other tangible items, that the Producing Party affix in a prominent place on
 2   the exterior ofthe container or containers in which the information is stored the
 3   legend "CONFIDENTIAL."If only a portion or portions ofthe information
 4   warrants protection, the Producing Party, to the extent practicable, shall identify the
 5   protected portion(s).
 6            5.3   Inadvertent Failures to Desi~ If timely corrected, an inadvertent
 7   failure to designate qualified information or items does not, standing alone, waive
 8   the Designating Party's right to secure protection under this Order for such material.
 9   Upon timely correction of a designation, the Receiving Party must make reasonable
10   efforts to assure that the material is treated in accordance with the provisions of this
11   Order.
12   6.       CHALLENGING CONFIDENTIALITY DESIGNATIONS
13            6.1   Timing of Challenges. Any Party or Non-Party may challenge a
14   designation of confidentiality at any time that is consistent with the Court's
15   Scheduling Order.
16            6.2   Meet and Confer. The Challenging Party shall initiate the dispute
17   resolution process under Local Rule 37.1 et seq.
18            6.3   The burden of persuasion in any such challenge proceeding shall be on
19   the Designating Party. Frivolous challenges, and those made for an improper
20   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
21   parties) may expose the Challenging Party to sanctions. Unless the Designating
22   Party has waived or withdrawn the confidentiality designation, all parties shall
23   continue to afford the material in question the level of protection to which it is
24   entitled under the Producing Party's designation until the Court rules on the
25   challenge.
26   7.       ACCESS TO AND USE OF PROTECTED MATERIAL
27            7.1    Basic Principles. A Receiving Party may use Protected Material that is
28    disclosed or produced by another Party or by a Non-Party in connection with this


                                                  7
Case 2:20-cv-02899-MWF-E Document 19 Filed 09/17/20 Page 8 of 15 Page ID #:222

Cade 2:20-cv-02899-MWF-E Document 17-1 Filed 09/17/20 Page 8 of 15 Page ID #:206



 1   Action only for prosecuting, defending, or attempting to settle this Action. Such
     Protected Material may be disclosed only to the categories of persons and under the
 ~~ conditions described in this Order. When the Action has been terminated, a
 4   Receiving Party must comply with the provisions of section 13 below(FINAL
 5   DISPOSITION).
 6   Protected Material must be stored and maintained by a Receiving Party at a
 7    location and in a secure manner that ensures that access is limited to the persons
 8    authorized under this Order.
 9            7.2   Disclosure of"CONFIDENTIAL"Information or Items. Unless
10    otherwise ordered by the court or permitted in writing by the Designating Party, a
11    Receiving Party may disclose any information or item designated
12   "CONFIDENTIAL" only to:
13           (a)    the Receiving Party's Outside Counsel of Record in this Action, as
14    well as employees of said Outside Counsel of Record to whom it is reasonably
15    necessary to disclose the information for this Action;
16           (b)    the officers, directors, and employees (including House Counsel) of
17    the Receiving Party to whom disclosure is reasonably necessary for this Action;
18           (c)    Experts (as defined in this Order) ofthe Receiving Party to whom
19    disclosure is reasonably necessary for this Action and who have signed the
20   "Acknowledgment and Agreement to Be Bound"(E~ibit A);
21           (d)     the court and its personnel;
22           (e)     court reporters and their staff;
23           (fl     professional jury or trial consultants, mock jurors, and Professional
24    Vendors to whom disclosure is reasonably necessary for this Action and who have
25    signed the "Acknowledgment and Agreement to Be Bound"(Exhibit A);
26           (g)     the author or recipient of a document containing the information or a
27    custodian or other person who otherwise possessed or knew the information;
28           (h)     during their depositions, witnesses ,and attorneys for witnesses, in the
Case 2:20-cv-02899-MWF-E Document 19 Filed 09/17/20 Page 9 of 15 Page ID #:223

Cade 2:20-cv-02899-MWF-E Document 17-1 Filed 09/17/20 Page 9 of 15 Page ID #:207



 1   Action to whom disclosure is reasonably necessary provided:(1)the deposing party
 2   requests that the witness sign the form attached as Eachibit 1 hereto; and(2)they will
 3   not be permitted to keep any confidential information unless they sign the
 4   "Acknowledgment and Agreement to Be Bound"(Exhibit A), unless otherwise
 5   agreed by the Designating Party or ordered by the court. Pages of transcribed
 6   deposition testimony or e~ibits to depositions that reveal Protected Material may
 7   be separately bound by the court reporter and may not be disclosed to anyone except
 8   as permitted under this Stipulated Protective Order; and
 9           (i)    any mediator or settlement officer, and their supporting personnel,
10   mutually agreed upon by any ofthe parties engaged in settlement discussions.
11   8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
12   IN OTHER LITIGATION
13           If a Party is served with a subpoena or a court order issued in other litigation
14   that compels disclosure of any information or items designated in this Action as
15    "CONFIDENTIAL," that Party must:
16           (a)    promptly notify in writing the Designating Party. Such notification
17   shall include a copy ofthe subpoena or court order;
18           (b)    promptly notify in writing the party who caused the subpoena or order
19   to issue in the other litigation that some or all of the material covered by the
20   subpoena or order is subject to this Protective Order. Such notification shall include
21   a copy of this Stipulated Protective Order; and
22           (c)    cooperate with respect to all reasonable procedures sought to be
23    pursued by the Designating Party whose Protected Material may be affected.
24   If the Designating Party timely seeks a protective order, the Pariy served with
25   the subpoena or court order shall not produce any information designated in this
26    action as "CONFIDENTIAL" before a determination by the court from which the
27    subpoena or order issued, unless the Party has obtained the Designating Party's
28    permission. The Designating Party shall bear the burden and expense of seeking

                                                 .
                                                 ,
Case 2:20-cv-02899-MWF-E Document 19 Filed 09/17/20 Page 10 of 15 Page ID #:224

:,a~~ 2:20-cv-02899-MWF-E Document 17-1 Filed 09/17/20 Page 10 of 15 Page ID #:208



  1   protection in that court of its confidential material and nothing in these provisions
 2    should be construed as authorizing or encouraging a Receiving Party in this Action
 3    to disobey a lawful directive from another court.
 4    9.      ANON-PARTY'S PROTECTED MATERIAL SOUGHT TO BE
 5    PRODUCED IN THIS LITIGATION
 6           (a)    The terms of this Order are applicable to information produced by a
 7    Non-Party in this Action and designated as "CONFIDENTIAL." Such information
 8    produced by Non-Parties in connection with this litigation is protected by the
 9    remedies and relief provided by this Order. Nothing in these provisions should be
 10   construed as prohibiting allon-Party from seeking additional protections.
 11          (b)    In the event that a Party is required, by a valid discovery request, to
 12   produce allon-Party's confidential information in its possession, and the Party is
 13   subject to an agreement with the Non-Party not to produce the Non-Party's
 14   confidential information, then the Party shall:
 15                 (1)promptly notify in writing the Requesting Party and the Non-Party
 16   that some or all ofthe information requested is subject to a confidentiality
 17   agreement with allon-Party;
 18                 (2)promptly provide the Non-Party with a copy ofthe Stipulated
 19   Protective Order in this Action, the relevant discovery request(s), and a reasonably
20    specific description ofthe information requested; and
21                  (3) make the information requested available for inspection by the
22    Non-Party, if requested.
23            (c)If the Non-Party fails to seek a protective order from this court within
 24   14 days of receiving the notice and accompanying information, the Receiving Party
 25   may produce the Non-Party's confidential information responsive to the discovery
 26   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
 27   not produce any information in its possession or control that is subject to the
 28   confidentiality agreement with the Non-Party before a determination by the court.


                                                   10
Case 2:20-cv-02899-MWF-E Document 19 Filed 09/17/20 Page 11 of 15 Page ID #:225

;,a~~ 2:20-cv-02899-MWF-E Document 17-1 Filed 09/17/20 Page 11 of 15 Page ID #:209



  1   Absent a court order to the contrary, the Non-Party shall bear the burden and
 2    expense of seeking protection in this court of its Protected Material.
 3    10.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 4            If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
 5    Protected Material to any person or in any circumstance not authorized under this
 6    Stipulated Protective Order, the Receiving Party must immediately(a) notify in
 7    writing the Designating Party ofthe unauthorized disclosures,(b) use its best efforts
 8    to retrieve all unauthorized copies ofthe Protected Material,(c)inform the person or
 9    persons to whom unauthorized disclosures were made of all the terms of this Order,
 10   and(d)request such person or persons to execute the "Acknowledgment and
 11   Agreement to Be Bound" that is attached hereto as E~ibit A.
 12   \\
 13   11.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
 14   PROTECTED MATERIAL
 15           When a Producing Party gives notice to Receiving Parties that certain
 16   inadvertently produced material is subject to a claim of privilege or other protection,
 17   the obligations ofthe Receiving Parties are those set forth in Federal Rule of Civil
 18   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
 19   may be established in an e-discovery order that provides for production without
20    prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar
21    as the parties reach an agreement on the effect of disclosure of a communication or
22    information covered by the attorney-client privilege or work product protection, the
 23   parties may incorporate their agreement in the stipulated protective order submitted
 24   to the court.
 25   12.     MISCELLANEOUS
 26           12.1 Right to Further Relief. Nothing in this Order abridges the right of any
 27   person to seek its modification by the Court in the future.
 28           12.2    Right to Assert Other Objections. By stipulating to the entry of this


                                                  11
Case 2:20-cv-02899-MWF-E Document 19 Filed 09/17/20 Page 12 of 15 Page ID #:226

~a~~ 2:20-cv-02899-MWF-E Document 17-1 Filed 09/17/20 Page 12 of 15 Page ID #:210



  1   Protective Order no Party waives any right it otherwise would have to object to
 2    disclosing or producing any information or item on any ground not addressed in this
 3    Stipulated Protective Order. Similarly, no Party waives any right to object on any
 4    ground to use in evidence of any ofthe material covered by this Protective Order.
 5            12.3 Filing Protected Material. A Party that seeks to file under seal any
 6    Protected Material must comply with Civil Local Rule 79-5. Protected Material may
 7    only be filed under seal pursuant to a court order authorizing the sealing ofthe
 8    specific Protected Material at issue. If a Party's request to file Protected Material
 9    under seal is denied by the court, then the Receiving Party may file the information
 10   in the public record unless otherwise instructed by the court.
 11   13.     FINAL DISPOSITION
 12           After the final disposition of this Action, as defined in paragraph 4, within 60
 13   days of a written request by the Designating Party, each Receiving Party must return
 14   all Protected Material to the Producing Party or destroy such material. As used in
 15   this subdivision,"all Protected Material" includes all copies, abstracts, compilations,
 16   summaries, and any other format reproducing or capturing any ofthe Protected
 17   Material. Whether the Protected Material is returned or destroyed, the Receiving
 18   Party must submit a written certification to the Producing Party (and, if not the same
 19   person or entity, to the Designating Party) by the 60 day deadline that(1)identifies
20    (by category, where appropriate) all the Protected Material that was returned or
21    destroyed and (2)affirms that the Receiving Party has not retained any copies,
22    abstracts, compilations, summaries or any other format reproducing or capturing any
23    of the Protected Material. Notwithstanding this provision, Counsel are entitled to
24    retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
25    transcripts, legal memoranda, correspondence, deposition and trial e~ibits, expert
26    reports, attorney work product, and consultant and expert work product, even if such
27    materials contain Protected Material. Any such archival copies that contain or
28    constitute Protected Material remain subject to this Protective Order as set forth in


                                                   12
Case 2:20-cv-02899-MWF-E Document 19 Filed 09/17/20 Page 13 of 15 Page ID #:227

L       2:20-cv-02899-MWF-E Document 17-1 Filed 09/17/20 Page 13 of 15 Page ID #:211



    1   Section 4(DURATION).
 2      \\
 3      \\
 4      \\
 5      \\
 6      \\
 7      \\
 8      \\
 9      \\
 10     \\
 11     \\
 12     \\
 13     \\
 14     \\
 15     \\
 16     \\
 17     \\
 18     \\
 19     \\
20      \\
21      \\
 22     \\
 23     \\
 24      \\
 25      \\
 26      \\
 27      \\
 28      \\


                                                13
Case 2:20-cv-02899-MWF-E Document 19 Filed 09/17/20 Page 14 of 15 Page ID #:228

L       ~ 2:20-cv-02899-MWF-E Document 17-1 Filed 09/17/20 Page 14 of 15 Page ID #:212



    1     14.    Any violation of this Order may be punished by any and all appropriate
 2        measures including, without limitation, contempt proceedings andlor monetary
 3        sanctions.
 4
 5        IT IS SO STIPULATED,THROUGH COUNSEL OF RECORD.
 6
          Dated: September 17, 2020THE LAW OFFICE OF KEVIN S. CONLOGUE
 7
 8                                  By:            /s/ K~viwS. Cov~a°~'
                                          KEVIN S. CONLOGUE,ESQ.
 9                                   Attorneyfor PlaintiffDAVID BARDINET
 10
 11      Dated: September 17, 2020 MICHAEL N. FEVER,City Attorney
                                   KATHLEEN A. KENEALY',Chief Assist. City Attorney
 12                                SCOTT MARCUS,Sr. Assist. City Attorney
                                   CORY M.BRENTE,Sr. Assist. pity Attorney
 13                                LISA W.LEE,Deputy City Attorney
 14
                                    By:             /s/ Li~a~ W. LePi
 15                                        LISA W.LEE,Depu~Ci~ Attorney
                                    Attorneys~for De~fendants, CI     O LOS ANGELES,
 16                                 LANCE PERKINS,and GAETANO TOLINO
 17
 18       FOR GOOD CAUSE SHOWN,IT IS SO ORDERED.
 19       DATED: 9'~/7~2~
20
21       [Name of Judge] G 1~,a~2,~s 1~. ~~'c~
 22       United States D~st~i~tlMagistrate Judge
 23
 24
 25
 26
 27
 28


                                                    14
Case 2:20-cv-02899-MWF-E Document 19 Filed 09/17/20 Page 15 of 15 Page ID #:229

      2:20-cv-02899-MWF-E Document 17-1 Filed 09/17/20 Page 15 of 15 Page ID #:213



  1                                          EXHIBIT A
 2      ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3      I,                                      [print or type full name], of
 4                            [print or type full address], declare under penalty of perjury
 5      that I have read in its entirety and understand the Stipulated Protective Order that
 6      was issued by the United States District Court for the Central District of California
 7      on [date]in the case ofBardinet v. City ofLos Angeles, et. al CV-02899-MWF(PJW).
 8      I agree to comply with and to be
 9      bound by all the terms ofthis Stipulated Protective Order and I understand and
 10     acknowledge that failure to so comply could expose me to sanctions and punishment
 11     in the nature of contempt. I solemnly promise that I will not disclose in any manner
 12     any information or item that is subject to this Stipulated Protective Order to any
 13     person or entity except in strict compliance with the provisions of this Order.
 14     I further agree to submit to the jurisdiction of the United States District Court for the
 15     Central District of California for the purpose of enforcing the terms of this
 16     Stipulated Protective Order, even if such enforcement proceedings occur after
 17     termination of this action. I hereby appoint                                    [print
 18     or type full name] of                                                     [print or type
 19     full address and telephone number] as my California agent for service of process in
20      connection with this action or any proceedings related to enforcement ofthis
21      Stipulated Protective Order.
 22     Date:
 23     City and State where sworn and signed:
 24     Printed name:
 25     Signature:
 26
 27
 28


                                                   15
